Citation Nr: 1514945	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-11 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative arthritis of the left shoulder, with internal derangement, status post rotator cuff repair, with residual weakness and limited motion (left shoulder disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1974 to November 1980, from October 2001 to November 2002, and from February 2003 to January 2004.  The Veteran also served in the Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which increased the Veteran's rating to 20 percent for his service-connected left shoulder disability, effective September 14, 2012, the date of the Veteran's informal claim for an increased rating.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless systems.  Accordingly, any future consideration of the Veteran's claim should take into consideration the existence of these electronic records.

Further, in March 2015, after the statement of the case was issued in April 2013, the Veteran submitted additional private treatment records.  This evidence was not accompanied by a waiver of agency of original jurisdiction (AOJ) consideration.  The additional private treatment records were submitted after the filing of the April 2013 VA Form 9.  Because the Form 9 was received after February 2, 2013, a waiver of review by the AOJ is not required.  See § 501, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or the claimant's representative requests in writing that the AOJ initially review such evidence).

In March 2015, the Veteran submitted records of private treatment for his right shoulder, knees, hearing loss, hips, elbows and wrists, and a head injury with ocular damage.  To the extent that these records may constitute claims for an increased rating for the Veteran's service-connected left knee disability and right knee; claims for service connection for a bilateral hip disability, a bilateral elbow disability, and a bilateral wrist disability; as well as claims to reopen the previously denied claims for service connection for hearing loss, right shoulder disability, and head injury with ocular damage, these matters are hereby referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran is right hand dominant.

2.  For the entire appeal period, the Veteran's left shoulder disability is manifested by limitation of motion to no more than shoulder level, guarding, and weakness; in addition, there is painful movement, weakened movement, and excess fatigability following repetitive-use testing, but does not result in functional loss that more nearly approximates limitation of the arm to 25 degrees from the side, without evidence of ankylosis of the shoulder, impairment of the humerus, or impairment of the clavicle.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes (DC) 5201 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2012 letter, sent prior to the initial unfavorable decision in January 2013, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA had complied with all assistance provisions of the VCAA.  The evidence of record contains the Veteran's service treatment records, post-service VA treatment records, private treatment records, and the Veteran's lay statements regarding the effects of his disability.

Additionally, the Veteran was afforded VA examination so as to adjudicate his claim for an increased rating for his left shoulder in December 2012 and March 2013.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected left shoulder disability as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

The Board notes that, in a statement received as the Board in March 2015, the Veteran requested a hearing before a Veterans Law Judge.  The Veteran's request was made more than 90 days after certification of the case to the Board in October 2014.  When the case was certified in October, the Veteran was informed that he had 90 days from the date of the letter in which to request a hearing before the Board.  In his March 2015 letter, the Veteran did not offer good cause for his request for a hearing (instead referring to "a number of issues and concerns I have").  The Board consequently denies the Veteran's request for a hearing.  See 38 C.F.R. § 20.1304(a)

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran contends that his left-shoulder disability is more severe than is contemplated by the current rating, and that it prevents him from continuing to work as a prison security guard.  The Veteran's service-connected left shoulder disability is currently evaluated as 20 percent disabling.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from service-connected disorders of the shoulder and arm, to include DC 5200 (ankylosis of scapulohumeral articulation), DC 5201 (limitation of arm motion), DC 5202 (impairment of the humerus), and DC 5203 (impairment of the clavicle or scapula).

The criteria of DC 5200 do not apply as there is no lay or medical evidence of ankylosis.  38 C.F.R. § 4.71a, DC 5200.

The criteria of DC 5201 provide a 20 percent rating for limitation of major or minor arm motion at shoulder level, or limitation of minor arm motion midway between side and shoulder level.  38 C.F.R. § 4.71, DC 5201.  A 30 percent rating is warranted for limitation of major arm motion midway between side and shoulder level.  Id.  Limitation of arm motion to 25 degrees from side warrants a maximum 40 percent rating for the major arm, and a maximum 30 percent rating for the minor arm.  Full range of motion of the shoulder is measured from 0 degrees to 180 degrees in extension, shoulder abduction from 0 to 180 degrees, and external and internal rotation from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

The criteria of DC 5202 provides for a 20 percent rating for infrequent recurrent dislocation at the scapulohumeral joint with guarding of movement only at shoulder level involving the major or minor arm.  38 C.F.R. § 4.71, DC 5202.  A 20 percent rating is also warranted for malunion of the humerus with moderate deformity of the major or minor arm.  Id.  A higher 30 percent rating is warranted for frequent episodes of recurrent dislocations of the major arm and guarding of all movements.  Id.  There is no lay or medical evidence of loss of head (flail shoulder) or nonunion (false flail joint).  As such, the criteria pertaining to these aspects of disability are not applicable.

The criteria of DC 5203 provide a 10 percent rating for the major or minor arm with malunion of the clavicle or scapula, or nonunion without loose movement.  38 C.F.R. § 4.71a, DC 5203.  A maximum 20 percent rating is warranted for the major or minor arm with nonunion of the clavicle or scapula with loose movement, or dislocation.  Id.

Service treatment records and VA examinations show that the Veteran is right-handed.  Therefore, he is considered right hand dominant.  Consequently, his left shoulder is considered his non-dominant, or minor, upper extremity.

In November 2012, the Veteran was seen as the VA Orthopaedic Surgery Clinic for a follow-up to his left shoulder surgery the previous year.  The examiner noted that the Veteran's forward flexion was 150 degrees, and that his abduction was 100 degrees.  The Veteran indicated that the pain and motion was better.  The examiner noted no swelling.  The Veteran indicated that he had to stop working as a U.S. Marshal due to his decreased range of motion.

The Veteran was afforded a VA examination in connection with his claim for an increased rating in December 2012.  The Veteran claimed that his condition had progressively gotten worse and that, because of his decreased motion, he lost his job with the U.S. Marshals Service because he could no longer meet the physical fitness standards.  During the examination, the Veteran reported experiencing flare-ups that felt as though a nerve or nerves were flaring-up and forced him to use his arm less.  

On examination, the examiner recorded the Veteran's left shoulder range of motion as follows: flexion to 120 degrees, with objective evidence of painful motion at 120 degrees; and abduction to 85 degrees, with objective evidence of painful motion at 85 degrees.  The Veteran's flexion and abduction were the same following repetitive use.  While noting that there was no additional limitation in range of motion following repetitive-use testing, the examiner nevertheless indicated that the Veteran suffered from functional impairment following repetitive use, including less movement than normal, weakened movement, and pain on movement.  The examiner did not find evidence of localized tenderness or pain on palpation, but did note guarding of the left shoulder.  In addition, the examiner noted decreased muscle strength on abduction (4/5).  There was no evidence of ankylosis, recurrent dislocation of the scapulohumeral joint, or malunion of the clavicle or scapula.  Finally, the examiner opined that the Veteran's left shoulder had a functional impact on his ability to work noting that the Veteran lost his job as a prison security guard because he could no longer meet the physical requirement standards, including the need to raise his arm above his head to deal with inmates.

In a January 2013 rating decision, the RO granted an increased rating of 20 percent, effective September 14, 2012, the date of the Veteran's claim.

The Veteran was given another VA examination in March 2013.  During the examination, the Veteran stated that his condition had progressively gotten worse and that, at times, it felt as though his nerves were flaring.  He also stated that he is in pain when doing physical activity, and that his range of motion was severely restricted.  The Veteran also reported daily flare ups that caused him to stop whatever he was doing.  

On examination, the examiner recorded the Veteran's left shoulder range of motion as follows: flexion to 90 degrees, with objective evidence of painful motion at 90 degrees; and abduction to 85 degrees, with objective evidence of painful motion at 85 degrees.  The Veteran's flexion and abduction were the same following repetitive use.  While noting that there was no additional limitation in range of motion following repetitive-use testing, the examiner nevertheless indicated that the Veteran suffered from functional impairment following repetitive use, including less movement than normal, weakened movement, and excess fatigability.  The examiner also noted evidence of guarding and localized tenderness, as well as decreased muscle strength (4/5).  There was no evidence of ankylosis, recurrent dislocation of the scapulohumeral joint, or malunion of the clavicle or scapula.  The examiner stated that the Veteran's service-connected left shoulder limited his ability to work, including his ability to lift things, exercise, and sleep.  The examiner indicated that the Veteran needed to change jobs because he could no longer meet the physical requirements.

In March 2015, the Veteran submitted private treatment records from January 2015.  Upon examination, the physician note tenderness over the acromioclavicular joint.  The drop arm test was negative.  The Veteran's range of motion was recorded as follows: flexion to 165 degrees; extension to 50 degrees; internal rotation was 50 degrees; external rotation was 30 degrees; and abduction was 85 degrees.

Applying the criteria to the facts of this case, the Board finds that the criteria for a rating in excess of 20 percent are not met.  In this respect, the evidence shows that the Veteran's service-connected left shoulder disability is manifested by painful motion, at worst, to shoulder level.  The Veteran reports daily flare-ups that cause him to stop what he was doing.  Finally, following repetitive use, the Veteran's left shoulder suffered from additional functional loss, including less movement than normal, weakened movement, pain on movement, and excess fatigability; however, there is no evidence that the functional loss more nearly approximates limitation of motion to only 25 degrees from the side.  Furthermore, as there is no evidence of ankylosis of the shoulder, impairment of the humerus, or impairment of the clavicle, the Diagnostic Codes pertaining to such impairments are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 (2014).

In reaching this determination, the Board finds that the Veteran is both competent and credible to report on his observed symptoms of pain, weakness, the inability to lift objects or perform activities with the arm above the shoulder, and his reports of flare-ups.  His reports have been consistent, accepted without challenge by examiners, and consistent with clinical observations.

However, there is nothing in the claims file that suggests that the Veteran's range of motion was limited to 25 degrees or less.  And, although the Veteran reported flare-ups and the need to stop what he was doing, none of the Veteran's lay statements or the VA examination reports indicate that his range of motion was limited to 25 degrees or less during flare-ups, the criteria for a 30 percent rating.  

A higher schedular rating is not warranted without more severe limitation of motion of the shoulder.  In this regard, the Board finds that such rating contemplates the Veteran's subjective complaints referable to his left shoulder, to include less movement than normal, weakened movement, excess fatigability, and pain on movement on flare-ups and repetitive use; however, no additional limitation of motion is demonstrated, as it includes consideration of functional loss resulting from such symptomatology.  See DeLuca, supra; Mitchell, supra.

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected left shoulder disability; however, the Board finds that his symptomatology has been relatively stable throughout the appeal period.  Therefore, assigning staged ratings is not warranted.

Additionally, the Board has considered whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left shoulder disability with the established criteria found in the rating schedule.  Although, the Veteran's representative argues that the Veteran's condition warrants extra-schedular consideration, the Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which the disability is rated.  The rating criteria contemplates the functional loss he experiences as a result of pain, repetitive use, and flare-ups, to include painful motion, weakness, and excess fatigability.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Further, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual employability due to service-connected disability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  While the Veteran and his representative have asserted that his service-connected left shoulder disability made him unable to continue working for the U.S. Marshal Service, the record indicates that the Veteran is currently employed.  See Notice of Disagreement, January 2013; Informal Hearing Presentation, January 2014.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record.  Thus, further consideration of such is not necessary. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims for a rating in excess of 20 percent for his left shoulder disability.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his increased rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A rating in excess of 20 percent for degenerative arthritis of the left shoulder, with internal derangement, status post rotator cuff repair, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


